IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10918
                          Summary Calendar



ISA DANASABE YUSUFU,

                                         Petitioner-Appellant,

versus

JOHN ASHCROFT, Attorney General of the United
States; KATHLEEN HAWK, Director, Bureau of
Prisons; U.S. BUREAU OF PRISONS,

                                         Respondents-Appellees.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 6:99-CV-79-C
                         - - - - - - - - - -
                          February 15, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Isa Danasabe Yusufu, a federal prisoner (# 19292-077),

appeals the district court’s denial of his 28 U.S.C. § 2241

petition.   Although Yusufu’s current claims appear to be

successive, see 28 U.S.C. § 2244(a), the district court chose to

address the merits of his claims.

     Yusufu asserts that a federal sentence he received in

federal district court in Wisconsin should have run concurrently

with a subsequently-imposed state sentence he served in Texas and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10918
                                -2-

that his sentences have thus expired.     (The records support the

BOP’s position that the sentences ran consecutively and that

Yusufu served the state sentence first.)    He argues that, when

the Bureau of Prisons (“BOP”) merely adopted the “sentencing

intent” of the federal judge who sentenced him, it improperly

abdicated its discretion to grant his request for a nunc pro tunc

designation to serve his federal sentence in a state facility,

which would have effectuated the concurrent running of the

federal and state sentences.   There is no indication in the

record, however, that the BOP abused its “wide discretion” in

declining to grant his request for nunc pro tunc designation.

See Barden v. Keohane, 921 F.2d 476, 483-84 (3d Cir. 1990); BOP

Program Statement 5160.03 ¶ 6.

     Yusufu also contends that his federal sentence began in

August 1993 because that is when he was arrested on a federal

warrant and was taken into federal custody; he maintains that he

was illegally transferred to state custody within weeks after his

arrest.   This claim by Yusufu is frivolous.   When a person has

committed crimes against two sovereigns, the issue of who has

jurisdiction over him is a matter of comity between the two

sovereigns.   See Jake v. Herschberger, 173 F.3d 1059, 1065 (7th

Cir. 1999); Ponzi v. Fessenden, 258 U.S. 254, 262 (1922).      Yusufu

lacks standing to attack any agreement between federal and state

authorities by which he was transferred from federal custody to

state custody for trial, sentencing, and execution of sentence.

See Weathers v. Henderson, 480 F.2d 559, 559-60 (5th Cir. 1973).

     The judgment of the district court is AFFIRMED.